MILLER, Judge.
This is the companion case to State of Louisiana, through the Department of Highways v. Patout and Richard, 236 So.2d 40. On December 28, 1964 defendant withdrew the $115,350 deposited as just compensation.
For the reasons assigned in that opinion, the trial court’s award to Vermilion Development Co., Inc., is amended by decreasing the award from $128,141 to $29,280. Judgment is rendered in favor of the State of Louisiana, through the Department of Highways and against Vermilion Development Co., Inc., for the sum of $86,070, together with interest at the rate of 5% per annum from December 28, 1964. All costs of court both at trial and on appeal are taxed to Vermilion Development Co., Inc.
Amended and rendered.